United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-3291
                                    ___________

United States of America,                *
                                         *
            Appellee,                    *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri
Michael Schutte,                         *
                                         *      [UNPUBLISHED]
            Appellant.                   *
                                    ___________

                            Submitted: June 4, 1999
                                Filed: June 30, 1999
                                    ___________

Before WOLLMAN, Chief Judge, and McMILLIAN and HANSEN, Circuit Judges.
                             ___________

PER CURIAM.

       Michael Schutte appeals from the final judgment entered in the United States
District Court1 for the Western District of Missouri upon a jury verdict finding him
guilty of conspiring to manufacture methamphetamine, in violation of 21 U.S.C. § 846
(Count 1); and attempting to manufacture methamphetamine, in violation of 21 U.S.C.
§ 846 (Count 2). The district court sentenced appellant as a career offender to 360
months imprisonment and 5 years supervised release on each count, to run


      1
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.
concurrently. This appeal followed. After appellate counsel moved to withdraw
pursuant to Anders v. California, 396 U.S. 738 (1967), we granted Schutte permission
to file a pro se supplemental brief, but he has not done so. Counsel raises three issues
in the Anders brief: (1) Schutte was improperly classified as a career offender, because
his prior state conviction for stealing from the person did not qualify as a “crime of
violence” triggering career offender status; (2) the district court improperly included
in his criminal history two prior municipal court convictions; and (3) it would not have
been possible to manufacture methamphetamine with the chemicals involved in his
offense. For the following reasons, we affirm.

       We review de novo the district court&s application of the Guidelines. See United
States v. Hascall, 76 F.3d 902, 903-04 (8th Cir.) (standard of review), cert. denied, 519
U.S. 948 (1996). A defendant is a career offender if (1) the defendant was at least
eighteen when he or she committed the instant offense, (2) the instant offense is a
felony that is a drug offense or crime of violence, and (3) the defendant has at least two
prior felony convictions for drug offenses or crimes of violence. See U.S.S.G. § 4B1.1
(1998).

       Under the applicable Guidelines, a “crime of violence” is any offense that has
“as an element the use, attempted use, or threatened use of physical force” or that “is
burglary of a dwelling, arson, or extortion, involves use of explosives, or otherwise
involves conduct that presents a serious potential risk of physical injury to another.”
See U.S.S.G. § 4B1.2(a)(1), (2) (1998). We believe Schutte’s stealing-from-the-person
conviction “involve[d] conduct that presents a serious potential risk of physical injury
to another” and thus qualified as a crime of violence. Schutte does not dispute the
description of underlying conduct in the presentence report: Schutte pointed a firearm
at the victim and took his jacket, Schutte’s accomplice held a sharp object against the
victim’s back, and Schutte pointed the gun at the victim as the victim fled. See
U.S.S.G. § 4B1.2, comment. (nn.1 & 2) (1998); United States v. Wright, 957 F.2d 520,
522 (8th Cir.), cert. denied, 506 U.S. 856 (1992).

                                           -2-
      As to the issue of inclusion of the drug-paraphernalia and concealed-weapon
convictions in his criminal history, any error is harmless because the district court
correctly classified Schutte as a career offender, and thus he faces the same sentence,
win or lose. See U.S.S.G. § 4B1.1 (1998) (career offender’s criminal history category
in every case is category VI); United States v. Darden, 70 F.3d 1507, 1548-49 n.17
(8th Cir. 1995), cert. denied, 517 U.S. 1149, 518 U.S. 1026 (1996).

       Last, to the extent Schutte is contending that the government failed to prove an
essential element of his attempt-to-manufacture-methamphetamine conviction, the
government did not need to prove Schutte could have manufactured methamphetamine
with the precursor chemicals as to which the government adduced evidence; it needed
to show only that he intended to manufacture methamphetamine and committed an act
constituting a substantial step toward that offense. See United States v. Wagner, 884
F.2d 1090, 1095-96 (8th Cir. 1989), cert. denied, 494 U.S. 1088 (1990).

      Upon review of the record in accordance with Penson v. Ohio, 488 U.S. 75, 80
(1988), we find no non-frivolous issues.

      Accordingly, we affirm the judgment of the district court.



      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -3-